               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
DAVID A. RENO,                      )
                                    )
                    Plaintiff,      )
          v.                        ) Civ. No. 19-00418 ACK-WRP
                                    )
SCOTT U. NIELSON, ET AL.,           )
                                    )
                    Defendants.     )
___________________________________)

 ORDER MODIFYING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION

          Findings and Recommendation having been filed and

served on all parties on August 12, 2019, and no objections

having been filed by any party,

          IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

Title 28, United States Code, Section 636(b)(1)(C) and Local

Rule 74.2, the FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S

APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES are modified

by this Court. The Court DENIES Plaintiff’s Motion as moot

because Plaintiff paid the filing fee at issue in the

Application after the Findings and Recommendation were filed.




                                  1
            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, September 3, 2019.



                                   ________________________________
                                   Alan C. Kay
                                   Sr. United States District Judge


David A. Reno v. Scott U. Nielson, et al., Civ. No. 19-00418 ACK-WRP, Order
Modifying Magistrate Judge’s Findings and Recommendation.




                                      2
